DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the AFCP 2.0 request filed 8/15/2021.
Claims 1, 3-4, 11, 21-22, 26-28 and 31 are presented for examination. Claims 1, 11 and 26 have been amended. Claims 8-9 and 24-25 have been canceled.
Applicant’s amendments to the specification and claims have overcome claim objections and 112 rejection set forth in the Final Office Action mailed 6/14/2021.

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirely as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Objections
Claim 11 objected to because of the following informalities:
“the computer program comprising” at line 3 should be “the computer program product comprising”.
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-4, 11, 21-22, 26-28 and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding to Claim 1, the meanings of “the target host” at line 38 and “a second target host” at line 39 are not clear. First of all, Claim 1 already includes “target hosts” that are assigned for a/the group of software containers at lines 16-18. It is not clear the relationship among “target hosts” at line 16, “the target host” at line 38 and “a second target host” at line 39 (such as whether “the target host” at line 38 or “a second target host” at line 39 should be one of the “target hosts” at line 16).
For the purpose of examination, examiner interprets “the target host” at line as “a first target host of the plurality of candidate target hosts assigned for the first subgroup” and “a 
Claims 3-4 are rejected for failing to cure the deficiency from their respective parent claim by dependency.

Regarding to Claim 11, Claim 11 is rejected under the same reason set forth in the rejection of Claim 1 above.
Claims 21-22 are rejected for failing to cure the deficiency from their respective parent claim by dependency.

Regarding to Claim 26, Claim 26 is rejected under the same reason set forth in the rejection of Claim 1 above.
Claims 27-28 and 31 are rejected for failing to cure the deficiency from their respective parent claim by dependency.
In addition to Claim 31, the meaning of each of “a first target host” at line 2, “a second target host” at line 2, “a first subgroup” at line 6 and “a second subgroup” at line 6 is not clear. At Claim 26, there is a/the target host, a second target host, a first subgroup and a second subgroup at lines 40-43. It is not clear the relationship between the corresponding target host from Claim 26 and 31 and the relationship between the corresponding subgroup from Claim 26 and 31 (such as, whether a second target host from Claim 26 is the same “a second target host” from Claim 31, whether “a first subgroup” from Claim 26 is the same “a first subgroup” from Claim 31). For the purpose of examination, examiner interprets “a first target host” at line 2 of Claim 31 as “a first target host from the one or more target hosts that are assigned for the group of software containers”, 
Note: Applicant is suggested to cancel this Claim 31 since similar concept/feature is already claimed at Claim 26 for “a second group of logically bound containers” (Claim 31 here is just claiming similar concept/feature for “the group of software containers”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 11, 21, 26, 28 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Gaurav et al. (US PGPUB 20160378563 A1-IDS recorded, hereafter Gaurav) in view of Gold et al. (US PGPUB 20120221525 A1, hereafter Gold), Doi (US PGPUB 20130275708 A1), Gummaraju et al. (US PGPUB 20160378554 A1, hereafter Gummaraju), Banerjee et al. (US .
Gold, Doi, Gummaraju and Banejee were cited on the previous office actions.

Regarding to Claim 1, Gaurav discloses: a computer implemented method (see [0005] and Fig. 8) comprising:
determining resource requirements of a group of software containers hosted directly on the source host, each software container in the group of software containers including at least one application that is logically bound to at least one other application executing in a different software container in the group of software container, wherein the resource requirements include one or more resources required in order to execute the applications running within the group of software containers (see Figs. 2, 8, [0020], [0024], lines 3-7 of [0035]; “If an application is spread as containers on a single host VM, it can be migrated to another host easily” and “a resource usage for one or more containers 126”, emphasis added. Also see Fig. 1, “Containers 126 are software instances” from [0015], “the container is a stateless node of an application cluster” from [0048] and “multiple containers each including an application and its dependencies” from [0051], and thus each of the details of resource usage for containers 126 or 240 is reasonable to be mapped to the claimed one or more resources required in order to execute an application running within the at least one software container. In addition, based on description from [0019]-[0020], the containers to be determined at step 810 of Fig. 8 in one of the embodiments are the containers of “an application is spread as containers on a single host VM”, i.e., the software instances of the those containers are logically bound to each other);
a corresponding candidate target host (see Figs. 2, 8, [0024], lines 3-7 of [0035], “resource allocation for one or more VMs 116”. Each of the details of resource allocation for VMs 116 or 230 is mapped to the claimed resource capabilities as claimed);
comparing the resource requirements with the resource capabilities of each of the plurality of candidate target hosts (see Figs. 2-4, [0026]-[0029]. Also see Fig. 8, [0038]-[0040]; “For each VM, virtualization management module 130 compares the VM’s memory allocation (mem_alloc) to the VM's corresponding ‘ideal’ memory configuration (mem_ideal)”. Based on the Equation (1) described by the [0039], the “ideal” memory configuration (mem_ideal) is related to the resource requirements of the one or more containers, and thus it is comparing the resource requirements of the one or more containers with the resource capabilities of each of the plurality of candidate target hosts);
assigning a subset of the plurality of candidate target hosts as target hosts based on a determination that the target hosts [collectively] satisfy the resource requirements of the group of software containers (see Figs. 2-4, [0026]-[0029]. Also see Fig. 8, [0041] and [0044]-[0046]; “allocates the one or more containers on the one or more VMs based on the resource configuration of each VM and the resource usage of each container” and “migrates Container Ci to the smallest VMj in set {VM1, . . . VMx} which has a matching OS flavor”); and
migrating the group of software containers from the source host to the target hosts; wherein: the migrating is performed on the group of software containers; the assigning and the migrating are performed by optimizing a distribution of the group of software containers to one or more target hosts needed to meet the resource requirements of the group of software containers, including resources that are needed in order to execute applications in the software containers; the group of software containers are a plurality of software containers (see Figs. 2-4, [0026]-[0029]. If an application is spread as containers on a single host VM, it can be migrated to another host easily”, “allocates the one or more containers on the one or more VMs based on the resource configuration of each VM and the resource usage of each container”, “migrates Container Ci to the smallest VMj in set {VM1, . . . VMx} which has a matching OS flavor” and “identifying hosts with enough resources to host the one or more containers” emphasis added. Note: each of the containers to be migrated at Gaurav should include at least one application/application component, and thus the resource requirements of the group of containers to be migrated would include the resources that are needed in order to execute applications in the software containers);
the optimizing comprises sorting the group of software containers and the plurality of candidate target hosts according to a predefined criterion (see “next sort the VMs in {Hk+1, . . . Hn, }as per descending order of memory utilization” from [0043] for claimed sorting the candidate target hosts according to predefined criterion; see “for each Container {C1, . . . Cz} in that VM (arranged in ascending order of memory utilization)” from [0046] as a result of performing claimed sorting the software containers according to a predefined criterion), and packing the group of software containers into the hosts that will leave a least amount of resources on hosts after the packing (see Figs. 4 and 7, each of the final version of virtual machines running containers only has 0 free memory resources, and thus it is packing the software containers into hosts that will leave a least amount of resources on the target hosts after the packing); and
each of the containers run in an application platform in which the operating  system and underlying infrastructure are abstracted (see virtual containers 126-1 and 126-2 from Fig. 1, “providing a layer of operating-system-level virtualization on guest OS 122 within VM 116. ;
the source host includes a second group of logically bound containers (see Fig. 2 and [0019]-[0020]. It is well-known and understood to one with ordinary skill in the art that the invention of Gaurav could include a particular embodiment of in addition to a first multi-tier application, there is also a second multi-tier application as the claimed second group of logically bound containers, the two groups of containers receptively for such two multi-tier applications could be migrated either at the same time or at different time);
the method further comprising:
the second group of software containers includes a first subgroup and a second subgroup; migrating the first subgroup and the second subgroup to one or more target hosts; configuring the one or more target hosts to allow applications in the first and second subgroups to communicate with each other (see Figs. 2-4, [0019]-[0020], [0026]-[0029], [0041] and [0044]-[0046]; “If an application is spread as containers on a single host VM, it can be migrated to another host easily”, “allocates the one or more containers on the one or more VMs based on the resource configuration of each VM and the resource usage of each container”. Since the multi-tier applications are speared as containers, then such containers must include at least a first subgroup and a second subgroup and migrating such first subgroup and second subgroup to one or more target hosts. In addition, since the subgroups of containers are used for the multi-tier applications, at least two of the subgroups should be configured to communicate with each other to achieve the function of the multi-tier application).
  
Gaurav does not disclose: 

the resource requirements of at least one software container are determined by the source agent software component,
the resource capabilities of the corresponding candidate target host is determined by the target agent software component,
the comparison is performed by the source agent software component;
assigning a subset of the plurality of candidate target hosts as target hosts based on a determination that the target hosts collectively satisfy the resource requirements of the group of the software containers; and
the assigning is performed to the target hosts;
the assigning and the migrating are performed by optimizing a distribution of the group of software containers to minimize a  number of target hosts needed;
the optimizing comprises packing the group of software containers into the target hosts that will leave a least amount of resources on the target hosts after the packing;
splitting the second group of software containers into a first subgroup and a second subgroup;
migrating the first subgroup to the target host;
migrating the second subgroup to a second target host, wherein the second target host is selected based at least in part on a latency between the target host and the second target host; and
configuring the target host and the second target host to allow applications in the first and second subgroups to communicate with each other.

However, Gold discloses: instantiating a source agent software component on a source environment and a target agent software component on each of a plurality of target environments (see [0011] and [0015]; “The source 102 may include a source agent module 110 that can monitor the usage and availability of source resources 106 of the source” and “The target 104 may include a target agent module 112 that can monitor the usage and availability of target resources 114 on target 104”. Also see “Although a single source 102 and target 104 are shown, it should be understood that more than one source and more than one target can be employed” from [0019]. Note: the existences of the source agent module at the source environment and target agent module at the target environment inherently require instantiate or installation of the respective agent module at the respective environment. Furthermore, see [0018], both of the source agent module and target agent module in one of reasonable embodiments are software components);
the resource requirements of at least one source environment are determined by the source agent software component (see [0011]; “The source 102 may include a source agent module 110 that can monitor the usage and availability of source resources 106 of the source”),
the resource capabilities of each of the plurality of target environments are determined by the target agent software components (see [0015]; “The target 104 may include a target agent module 112 that can monitor the usage and availability of target resources 114 on target 104”. Also see “Although a single source 102 and target 104 are shown, it should be understood that more than one source and more than one target can be employed” from [0019]).
It would have been obvious to one with ordinary skill, in the art before the effective filling date of the claim invention, to modify the mechanism of determining resource information of hosts, virtual machines and containers at the system as taught by Gaurav by including using 
Thereby, the combination of Gaurav and Gold discloses:
instantiating, by a management software component, a source agent software component on a source host and a target agent software component on each of a plurality of candidate target hosts (see [0035]-[0036] from Gaurav, [0011] and [0015] from Gold. At the combination system, the resource information determination is triggered by the virtualization management module 130, i.e., the claimed management software component, and thus the insanitation of the source agent module and target agent module at the corresponding host are also performed by the virtualization management module 130),
determining, by the source agent software component, resource requirements of a group of software containers hosted directly on the source host, each software container in the group of software containers including at least one application that is logically bound to at least one other application executing in a different software container in the group of software container (see Figs. 2, 8, [0015], [0020], [0024], [0035]-[0036] from Gaurav, [0011] and [0015] from Gold).

The combination of Gaurav and Gold does not disclose:
the comparison is performed by the source agent software component;

the assigning is performed to the target hosts;
the assigning and the migrating are performed by optimizing a distribution of the group of software containers to minimize a  number of target hosts needed;
the optimizing comprises packing the group of software containers into the target hosts that will leave a least amount of resources on the target hosts after the packing;
splitting the second group of software containers into a first subgroup and a second subgroup;
migrating the first subgroup to the target host;
migrating the second subgroup to a second target host, wherein the second target host is selected based at least in part on a latency between the target host and the second target host; and
configuring the target host and the second target host to allow applications in the first and second subgroups to communicate with each other.

However, Doi discloses: comparing, by a source agent software component at the source-side environment, data information collected from the source and destination environment (see [0129]. Also see [0006] for the function of comparing is done by a software process, i.e., software component).
It would have been obvious to one with ordinary skill, in the art before the effective filling date of the claim invention, to modify the mechanism of comparing VM’s memory allocation to VM’s corresponding ideal memory configuration done by virtualization 
Thereby, the combination of Gaurav, Gold and Doi discloses: 
comparing, by the source agent software component, the resource requirements with the resource capabilities of each of the plurality of candidate target hosts (see [0129] from Doi, [0040] from Gaurav).

The combination of Gaurav, Gold and Doi does not disclose:
assigning a subset of the plurality of candidate target hosts as target hosts based on a determination that the target hosts collectively satisfy the resource requirements of the group of the software containers; and
the assigning is performed to the target hosts; and 
the assigning and the migrating are performed by optimizing a distribution of the group of software containers to minimize a  number of target hosts needed;
the optimizing comprises packing the group of software containers into the target hosts that will leave a least amount of resources on the target hosts after the packing;
splitting the second group of software containers into a first subgroup and a second subgroup;
migrating the first subgroup to the target host;
migrating the second subgroup to a second target host, wherein the second target host is selected based at least in part on a latency between the target host and the second target host; and
configuring the target host and the second target host to allow applications in the first and second subgroups to communicate with each other.

However, Gummaraju disclose: a computer implemented method comprising:
assigning a subset of the plurality of candidate target hosts as target hosts based on a determination that the target hosts collectively satisfy the resource requirements of the group of the software [containers]; the assigning is performed to the target hosts; (see [0039]; “assign all the related tasks to the same child special purpose VM if it has sufficient resources to process all of the related tasks” and “If the combined resource cost of a set of tasks exceeds the resource availability on a child special purpose VM, the system assigns one or more of the tasks in the set of tasks to another child special purpose VM”. When one single VM meets resources requirements of all related tasks, all of the related tasks are placed one the one single VM. However, if there is no such one single VM meet the resource requirements, then the related tasks can be placed to two or more VMs as final target hosts for the related tasks, i.e., the final target hosts have resource available to satisfy the resource requirements of the group of tasks collectively. Also see [0005], “performs the job request, e.g., the distributed computation, the testing of software” from [0018] and [0045], the related tasks described at [0039] can be certain executions of software applications);
splitting the second group of software containers into a first subgroup and a second subgroup; migrating the first subgroup to the target host; migrating the second subgroup to a second target host; and configuring the target host and the second target host to allow applications in the first and second subgroups to communicate with each other (see [0039]; “assign all the related tasks to the same child special purpose VM if it has sufficient resources to process all of the related tasks”, “determines the tasks to assign to each child special purpose VM based on the interaction among the tasks, the resource availability of the child special purpose VM, and the estimated resource cost of each of the tasks”, “If the combined resource cost of a set of tasks exceeds the resource availability on a child special purpose VM, the system assigns one or more of the tasks in the set of tasks to another child special purpose VM”. Splitting the related tasks into at least two subgroups for distributing the related tasks into different VMs when one single VM does not have sufficient resources to process all of the related tasks, and thus there is at least a first target host for hosting a first subgroup of related tasks and a second target host for hosting a second subgroup of related tasks. In addition, since the related tasks need communicate or interaction with each other during execution, it is well-known and understood for one with ordinary skill in the art that the different target hosts for hosting the different subgroups of related tasks should be configured to allow the two application components to communicate with each other).

It would have been obvious to one with ordinary skill, in the art before the effective filling date of the claim invention, to modify the method of destination virtual machine selection for a plurality of software containers executing applications as taught by the combination of Gaurav, Gold and Doi by including a mechanism of deploying a group of related tasks, i.e., executions of certain software application instances, into single VM or multiple VM based on different situation as taught by Gummaraju, since it provide a method of placing multiple related 
Thereby, the combination of Gaurav, Gold, Doi and Gummaraju discloses:
assigning a subset of the plurality of candidate target hosts as target hosts based on a determination that the target hosts collectively satisfy the resource requirements of the group of software containers; the assigning is performed to the target hosts (see [0039] from Gummaraju; “If the combined resource cost of a set of tasks exceeds the resource availability on a child special purpose VM, the system assigns one or more of the tasks in the set of tasks to another child special purpose VM”. Also see [0019]-[0020] from Gaurav; “If an application is spread across VMs (for example, in the case of multi-tier applications)” and “If an application is spread as containers on a single host VM, it can be migrated to another host easily”. At the combination, the group of software containers described by [0019]-[0020] from Gaurav can be the group of related tasks described by [0039] from Gummaraju, and thus such group of software containers are distribution to multiple final target hosts/VMs when the system has to use two or more VMs to collectively satisfy the resource requirements of all of the containers/related tasks);
the optimizing comprises packing the group of software containers into the plurality of target hosts that will leave a least amount of resources on the target hosts after packing (see Figs. 4 and 7 of Gaurav. At the combination system, the final target hosts/VMs for running the containers can be reconfigured to include 0 free memory resources, i.e., packing the software containers into multiple hosts that will have a least amount of resources after packing);
the source host includes a second group of logically bound containers (see Fig. 2 and [0019]-[0020] from Gaurav. It is well-known and understood to one with ordinary skill in the art that the invention of Gaurav could include a particular embodiment of in addition to a first multi-tier application, there is also a second multi-tier application as the claimed second group of logically bound containers, the two groups of containers receptively for such two multi-tier applications could be migrated either at the same time or at different time);
the method further comprising: splitting the second group of software containers into a first subgroup and a second subgroup; migrating the first subgroup to the target host; migrating the second subgroup to a second target host; and configuring the target host and the second target host to allow applications in the first and second subgroups to communicate with each other (see Fig. 2 and [0019]-[0020] from Gaurav, [0039] from Gummaraju. Splitting the second group of containers that implementing multi-tier applications into at least two subgroups when one single VM does not have sufficient resources to process all of the second group of containers. Thereby, a first subgroup of the second group of containers is going to be migrated to a first target VM and a second subgroup of the second group of containers is going to be migrated to a second target VM. In addition since the second group of software containers are implementing multi-tier applications or related tasks having dependency relationship or needs interaction with each other, the target VM for hosting the subgroups of the second group of containers will be configured to allow the applications/tasks of the subgroups to communicate with each other).

The combination of Gaurav, Gold, Doi and Gummaraju does not disclose:
the assigning and the migrating are performed by optimizing a distribution of the group of software containers to minimize a  number of target hosts needed;
wherein the second target host is selected based at least in part on a latency between the target host and the second target host.
However, Banerjee discloses: a computer implemented method comprising:
optimizing a distribution of a group of applications to minimize a number of target hosts needed (see [0058]-[0060]; “a set of applications (chromosome)” and “minimize the number of VMs that are required to execute an application or chromosome”. Also see [0041] and [0063]; “Ensure that each deployed application on to a server gets a minimum amount of processor resources equal to the average processor requirement of the application” and “better packing of applications/VMs on servers while addressing the fluctuation of application resource requirements”).
It would have been obvious to one with ordinary skill, in the art before the effective filling date of the claim invention, to modify the method of placing multiple software containers to multiple VMs as the hosts for the software containers as taught by the combination of Gaurav, Gold, Doi and Gummaraju by including a method of placing multiple applications into multiple VMs where the number of the multiple VMs are minimized from Banerjee, since it would provide an optimized placement mechanism to reduce the number of working VMs for running software applications while meeting resource requirements of the software application (see [0058]-[0060] from Banerjee).
Thereby, the combination of the combination of Gaurav, Gold, Doi, Gummaraju and Banerjee discloses: the assigning and the migrating are performed by optimizing a distribution of the group of software containers to minimize a number of target hosts needed to meet the resource requirements of the group of software containers, including resource that are needed in order to execute applications in the software containers (see Figs. 1, 2, [0019]-[0020] from 

The combination of the combination of Gaurav, Gold, Doi, Gummaraju and Banerjee does not disclose: wherein the second target host is selected based at least in part on a latency between the target host and the second target host.
However, Mentz discloses: placing clustered applications comprising:
placing a first subgroup of the clustered applications to a target host; placing a second subgroup of the clustered applications to a second target host, wherein the second target hosts selected based at least in part on a latency between the target host and the second target host (see lines 43-49 of col.16; “for some clustered applications in which the latency or bandwidth of messages transmitted from one cluster node to another has to meet a particular criteria, a placement group which requires different cluster nodes to be located no more than X meters from one another may be defined”, emphasis added. The latency transmitted from one cluster node for a subgroup of clustered applications to another node for another subgroup of clustered application should meet a particular criteria, i.e., the another node for another subgroup of clustered application has to be selected such that a latency between the two clustered node for the two subgroups of the clustered applications meets a particular criteria).
 It would have been obvious to one with ordinary skill, in the art before the effective filling date of the claim invention, to modify the method of splitting a group of multiple software containers of a multi-tier application into multiple subgroups in order to placing the multiple 

Regarding to Claim 4, the rejection of Claim 1 is incorporated and further the combination of Gaurav, Gold, Doi, Gummaraju, Banerjee and Mentz discloses: identifying the group of software containers based on logical connections between applications running on containers on the source host (see [0019]-[0020] from Gaurav; “If an application is spread as containers on a single host VM, it can be migrated to another host easily”. Also see [0039] from Gummaraju for similar description), wherein a communication structure between the software containers in the group of software containers is maintained on the target host (see [0019]-[0020] from Gaurav and [0039] from Gummaraju. At the combination system, each of the application instances running on the group of containers from [0020] of Gaurav are related or dependent on each other, and thus it is prefer to deploy those application instances from one single source VM to one single target VM if such one single host VM has sufficient resource available for running all of the group of containers to maintain the original communication structure on the single target VM).

Regarding to Claim 11, Claim 11 is a product claim corresponds to method Claim 1 and is rejected for the same reason set forth in the rejection of Claim 1 above.

Regarding to Claim 21, the rejection of Claim 11 is incorporated and further Claim 21 is rejected for the same reason set forth in the rejection of Claim 4 above (note: Fig. 2 and [0024] from Gaurav shows the resources for containers in a virtual machine includes hardware resources. In addition, the type of containers described by [0019]-[0020] from Gaurav or related tasks described by [0039] from Gummaraju have the logical connection when they are executing on one single source VM before the migration, and they also have the same logical connection when they are executing on the single target VM after the migration. Thereby, such logical connection is maintained during migration).

Regarding to Claim 26, Claim 26 is a system claim corresponds to method Claim 1 and is rejected for the same reason set forth in the rejection of Claim 1 above.

Regarding to Claim 28, the rejection of Claim 26 is incorporated and further Claim 28 is a system claim corresponds to method Claim 4 and is rejected for the same reason set forth in the rejection of Claim 4 above.

Regarding to Claim 31, the rejection of Claim 26 is incorporated and further the combination of Gaurav, Gold, Doi, Gummaraju, Banerjee and Mentz discloses: wherein the one or more target hosts include a first target host and a second target host (see [0039] from a child special purpose VM, the system assigns one or more of the tasks in the set of tasks to another child special purpose VM” and “for some clustered applications in which the latency or bandwidth of messages transmitted from one cluster node to another has to meet a particular criteria, a placement group which requires different cluster nodes to be located no more than X meters from one another may be defined”, emphasis added), wherein the method further comprises:
splitting, in response to determining that the resource requirements are met by none of the plurality of candidate target hosts, the group of software containers into subgroups; and migrating a first subgroup to the first target host and a second subgroup to the second target host (see [0019]-[0020] from Gaurav and [0039] of Gummaraju. At the combination system, the containers at the source VM having a multi-tier application spread across the containers are preferred to be migrated to a single candidate target host if such one single candidate target host has enough resource available for hosting all containers of the multi-tier application. If there is no such one single candidate target host exist, then the system would split the containers of the multi-tier application into at least two different sub-groups in order to migrating each of sub-groups of containers to a corresponding target host. In addition, since the software application instances at one of the subgroups may require execution dependence from another application instance at another subgroup of the subgroups, and thus it is inherently to configure the resources of the corresponding target hosts to allow the subgroups of containers can communicate with each other across the target hosts).

Claims 3 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Gaurav et al. (US PGPUB 20160378563 A1-IDS recorded, hereafter Gaurav) in view of Gold et al. (US PGPUB 20120221525 A1, hereafter Gold), Doi (US PGPUB 20130275708 A1), Gummaraju et al. (US PGPUB 20160378554 A1, hereafter Gummaraju), Banerjee et al. (US PGPUB 20110202925 A1, hereafter Banerjee) and Mentz et al. (US Patent 10613888 B1, hereafter Mentz) and further in view of and Kulkarni (US Patent 9632839 B2). 
Gold, Doi, Gummaraju, Banerjee and Kulkarni were cited on the previous office action.

Regarding to Claim 3, the rejection of Claim 1 is incorporated and further the combination of Gaurav, Gold, Doi, Gummaraju, Banerjee and Mentz discloses:
identifying colocation goals of containers based on logical connections between applications running on the containers (see Fig. 1, [0019]-[0020] from Gaurav and [0039] from Gummaraju. At the combination system, the “an application is spread as containers on a single host VM” are related tasks running on containers that are preferred to be migrated to same virtual machine host when it is possible in order to reduce communication overhead of those tasks);
identifying a topology of the source host and target hosts (see lines 7-22 of [0035] from Gaurav; “the relationships between hosts and VMs (i.e., ‘(host,VMs)’) and relationships between VMs and containers (i.e., ‘(VM,Containers)’)”); and 
identifying available resources on the candidate target hosts (see Fig. 2 and [0024] from Gaurav).

The combination of Gaurav, Gold, Doi, Gummaraju, Banerjee and Mentz does not disclose:

However, Kulkarni discloses: identifying average resource consumption of all executions on a virtual machine during a given time t (see lines 8-17 of col. 6; “obtains … the maximum, minimum, or average workload (i.e., level of consumption) of each of the virtual machines 320(2), 320(3), and 320(4)” and “during a time period”. Also see steps Figs. 1-2, 205-220 of Fig. 3B, lines 46-53 of col. 3 and lines 4-67 of col. 8).
It would have been obvious to one with ordinary skill, in the art before the effective filling date of the claim invention, to modify the resource information determination for all containers in a virtual machine as taught by the combination of Gaurav, Gold, Doi, Gummaraju, Banerjee and Mentz by including the resource information determinations for virtualized system executing applications hosted by a host system as taught by Kulkarni, since it would provide an allocation mechanism of allocating the virtualized execution environments, like virtual machines or containers, based on resource requirements or consumptions over a period of time in addition to the resource requirements or consumptions on a particular time instant (see lines 8-17 of col. 6 from Kulkarni and “Gaps in the size of the VMs and the demand from containers can happen over time as containers start up and get shut down” from [0025] of Gaurav. Based on [0025] from Gaurav, it is understood to one with ordinary skill in the art, the system of Gaurav also recognize that resource demands or requirements of containers are changes over time).
Thereby, the combination of Gaurav, Gold, Doi, Gummaraju, Banerjee, Mentz and Kulkarni discloses: identifying average resource consumption of all containers during a given time t (see [0035] from Gaurav and lines 8-17 of col. 6 from Kulkarni; “determines resource availability for one or more hosts 102, a resource allocation for one or more VMs 116, and a resource usage for one or more containers 126”, “obtains … the maximum, minimum, or average 

Regarding to Claim 27, the rejection of Claim 26 is incorporated and further Claim 27 is a system claim corresponds to method Claim 3 and is rejected for the same reason set forth in the rejection of Claim 3 above.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Gaurav et al. (US PGPUB 20160378563 A1-IDS recorded, hereafter Gaurav) in view of Gold et al. (US PGPUB 20120221525 A1, hereafter Gold), Doi (US PGPUB 20130275708 A1), Gummaraju et al. (US PGPUB 20160378554 A1, hereafter Gummaraju), Banerjee et al. (US PGPUB 20110202925 A1, hereafter Banerjee) and Mentz et al. (US Patent 10613888 B1, hereafter Mentz) and further in view of Wang et al. (US PGPUB 20090158275 A1, hereafter Wang).
Gold, Doi, Gummaraju, Banerjee and Wang were cited on the previous office action.

Regarding to Claim 22, the rejection of Claim 11 is incorporated and further the combination of Gaurav, Gold, Doi, Gummaraju, Banerjee and Mentz discloses: identifying the group of software containers based on logical connections between applications running on containers on the source host, wherein the group of software containers collectively contain a multi-tier application (see [0019]-[0020] from Gaurav; “If an application is spread across VMs (for example, in the case of multi-tier applications)” and “If an application is spread as containers on a single host VM, it can be migrated to another host easily”).

However, Wang discloses: wherein each tier of the multi-tier application is configured to execute within a different software container of the group of software containers (see [0015] and [0033]; “each tier of the multi-tiered application hosts an application component in a single virtual machine container”).
It would have been obvious to one with ordinary skill, in the art before the effective filling date of the claim invention, to modify the allocation of multi-tier application across containers as taught by the combination of Gaurav, Gold, Doi, Gummaraju, Banerjee and Mentz by including allocating each tier of a multi-tier application to one virtual machine container as taught by Wang, since it would provide a system architecture of providing independent execution environment for each tier, i.e., executing each tier of the multi-tier application on individual virtualized execution environment.  

Response to Arguments
Applicant’s arguments, filled 8/15/2021, with respect to rejections of Claims 1, 3-4, 11, 21-22, 26-28 and 31 under 35 U.S.C. 103 have been full considered. New grounds of rejections were made based on the amended limitations and corresponding arguments.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Vallala et al. (US PGPUB 20190220315 A1) discloses: a second node for placing resource is selected based on satisfying latency constrains such that the node selected is on the same node as other resource required to be collated with the resource or in a required proximity to the another resource of the bundled application (see [0233]). 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHI CHEN whose telephone number is (571)272-0805.  The examiner can normally be reached on Monday-Friday 9:30AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/Zhi Chen/
Patent Examiner, AU2196

/EMERSON C PUENTE/            Supervisory Patent Examiner, Art Unit 2196